Title: Anthony Finley to Thomas Jefferson, 3 August 1818
From: Finley, Anthony
To: Jefferson, Thomas


          
            
              sir,
              Philada
August 3d 1818
            
            Your “Notes on Virginia,” having become scarce, and being frequently enquired for, I take the liberty of writing to you relative to them, and asking your permission to print an edition, if you have not made an arrangement for that purpose elsewhere.
            If I should reprint it, I would be glad to have a corrected copy for my printer to use, that he might avoid the errors which crept into some of the former editions. My object would be to make a handsome octavo volume.
            When you have leisure you will oblige me by a few lines—and I would also thank you to say whether you could make any additions which you think would enhance the value of the work
            You will, I trust, sir, excuse the liberty I have taken, to which I am prompted by a desire of seeing a well executed edition of your valuable “Notes” in circulation.
            
              I am, very respectfully, Your obt st
              Anthy Finley
            
          
          
          
            P. S. I send accompanying a sheet of my edition of Dr smiths Moral Sentiments, as a specimen of the type, & manner in which I think the “Notes” should be printed.
          
        